Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Drewry et al. (US 7,625,380), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Regarding Claim 1, Drewry teaches a surgical apparatus (Fig 14) for use in an implantation procedure 5performed on a functional spinal unit of a subject, the functional spinal unit comprising a superior vertebral bone, an inferior vertebral bone, and an intervertebral disc space disposed between the superior vertebral bone and the inferior vertebral bone, the surgical apparatus comprising: an implant (860) comprising: 10a superior member (surface shown in Fig 14), an exterior surface of the superior member configured to abut an inferior surface of the superior vertebral bone; an inferior member (opposite superior member), an exterior surface of the inferior member configured to abut a superior surface of the inferior vertebral bone; a first side wall (either smaller lateral wall depicted in Fig 14) connecting the superior member and the inferior member; and 15an internal cavity (at 864), at least a portion the internal cavity bordered by the superior member, the inferior member, and the first side wall; and an implant placement apparatus (800) configured for use with the implant, the implant placement apparatus comprising: a handle assembly comprising a body (Fig 14), the body extending from a front surface to 20an opposing back surface; an implant track (lateral tracks nested within implant sidewall as depicted in Fig 15) comprising an upper surface, a lower surface, a distal end, and a proximal end, each of the upper surface and the lower surface extending from the distal end to the proximal end along a first longitudinal axis of the implant track, the proximal end disposed at the front surface of the body, the implant track configured to guide 25delivery of the implant to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774